Citation Nr: 0638284	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had certified active military service from 
November 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied the veteran's claim of entitlement to service 
connection for hepatitis C.  The veteran appealed, and in 
August 2005, the Board denied the claim.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In April 2006, while his case was pending at the 
Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's August 2005 decision.  That same month, 
the Court issued an Order vacating the August 2005 Board 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged that he was exposed to blood from 
evacuating and transporting casualties in Vietnam during 
combat.  The veteran's service records show that he was 
awarded the Combat Infantryman Badge and the Purple Heart.  
Given the evidence of participation in combat, the veteran's 
statements and testimony regarding the claimed exposure to 
blood from evacuating and transporting casualties in Vietnam 
during combat have been accepted.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

The Board denied the claim in August 2005.  In this regard, 
in its decision, the Board stated that the evidence of post-
service risk factors for hepatitis C included the use 
intranasal cocaine, and IV (intravenous) drugs.  Citing 
reports from A. A. D., M.D., and P. L. Y., M.D., dated in 
February 1999; April 2001 VA outpatient treatment report.  
The Board further noted that an undated "history and 
physical" from the Digestive Health Physicians Liver Clinic 
noted that the veteran had a post-service history of surgery 
or operations for a rotary cuff problem, a hernia (twice), 
sebaceous cell carcinoma, and hemorrhoids, and that he denied 
a history of any blood transfusions.  The Board further noted 
that although the veteran had alleged that he had hepatitis C 
due to a blood transfusion during service, that the service 
medical records did not show that he had undergone such a 
procedure.  Finally, the Board noted that there was no 
competent evidence of record associating the veteran's 
hepatitis C with his service.  

However, a review of the Joint Motion shows that it was 
agreed that the claim should be remanded for compliance with 
a "training letter" (Training Letter 01-02).  Specifically, 
it was agreed that the RO should provide a "full 
discussion" of the various risk factors, and then determine 
whether or not an examination and etiological opinion is 
required.  

In October 2006, the veteran also submitted additional 
medical evidence in support of his claim.  A waiver of 
initial RO review was not included.

Accordingly, the case is REMANDED for the following action:

1.	The RO should readjudicate the 
veteran's claim of entitlement to 
service connection for hepatitis C, 
with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and Training Letter 01-02.

2.	If deemed appropriate, the RO should 
schedule the veteran for an appropriate 
examination to ascertain the etiology 
of his hepatitis C.  The veteran's VA 
claims folder and a copy of this REMAND 
should be provided to the physician, 
who should acknowledge receipt and 
review thereof.  The reviewing 
physician should render a nexus 
opinion, in light of the veteran's 
entire medical history, as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
the veteran's currently diagnosed 
hepatitis C is related to his military 
service.

If the reviewing physician deems it to 
be necessary, physical examination 
and/or diagnostic testing of the 
veteran should be undertaken. A copy of 
the opinion should be associated with 
the veteran's VA claims folder.  A 
rationale for any opinion reached 
should be discussed.

3.	  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



